DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5  recites "… selects one video data of a plurality of selectable video data as the video data of each of the one or more second video parts so as to change the story of the main program in accordance with the number of views…” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive.
Applicant argue that Huntington does not teach or suggest wherein the video parts for main programs  are configured by one or more first video parts constituted of fixed video data whose story is not changed in accordance with the number of views of the selected content included in the viewing information transmitted from the video display device and one or more second video parts in which video data is changed so that the story is changed in accordance with the number of views and wherein the server selects one video data of a plurality of selectable video data as the video data of each of the one or more second video parts in accordance with the number of views when each of the one or more video parts for main programs is to be transmitted. The Examiner respectfully disagrees. Huntington clearly discloses wherein the video parts for main programs  are configured by one or more first video parts constituted of fixed video data whose story is not changed in accordance with the number of views of the selected content included in the viewing information transmitted from the video display device and one or more second video parts in which video data is changed so that the story is changed in accordance with the number of views and wherein the server selects one video data of a plurality of selectable video data as the video data of each of the one or more second video parts so as to change the story of the main program in accordance with the number of views when each of the one or more video parts for main programs is to be transmitted(see included but not limited; see fig.2-5; col.1,ll.65-col.2,ll.6; col.6,ll.45-col.7,ll.21; col.8,ll.8-26; col.8,ll.31-col.9,ll.35; in col.1,ll.65-col.2,ll.6; discloses a system for playing an advertisement an optimum number of times, the client device received  first video source for providing a regular program and a first advertisement, and determines whether the first advertisement from the video source has been viewed an optimum number of times and if so, replace the first advertisement with a second advertisement when the first advertisement has been viewed an optimum number of times; in fig.2 col.6, ll.45-col.7, ll.21; If client system 112 determines that the advertisement has already been played an optimum number of times, the advertisement is replaced with an alternative advertisement at 206 which is then played on the television at 208. Preferably, the switch from the regular programming to the alternative program is not perceptible by the viewer. Once the advertisement is played at 204 or the alternative advertisement is played at 208, the user is returned to the regular program at 210; see in fig.4; col.7, ll.61-col.8, ll.26; the system and queue can be located at the head-end if a communication line from the client system to the head end is established, the head-end is notified when the client system is on and is playing an advertisement in the queue and the head-end is able to deliver custom content directly to the client system; In FIG. 4 a regular program, such as a news program, sporting event or movie is played at 400. During an advertising break in the program, advertisement A, which is the next advertisement in a queue of advertisements, is played at 402. The advertisement play system then notes that the advertisement has been played at 404. After advertisement A has been played, the system determines whether advertisement A has been played an optimum number of times at 406. If the advertisement has been played an optimum number of times, the advertisement is removed from the queue at 408 and replaced at the end of the queue with a new advertisement B at 410 and play of the regular program is continued at 412. If advertisement A has not been played at optimum number of times, advertisement A is returned to the end of the queue at 412 and play of the regular program is continued at 412. During the next advertisement break in the regular program, the next advertisement in the queue, advertisement C, is played). 

Claims Status
                          Claims 5-6 are pending in the application.
                          Claims 1-4 and 7 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Pub No 2009/0298514 A1 to UIIah in view of US 2010/0242065 A1 to Murakami, and further in view of US 9037482 B2 to Huntington.
As to Claim 5, UIIah discloses a method of displaying content on a video display device, the method comprising: receiving viewing history information of content from a mobile information terminal by the video display device, the mobile information terminal being possessed by a user (see fig.3, el.302; page.8, ¶0093); transmitting the viewing information of the selected content and a transmission request of the selected content from the video display device to a server in which the selected content is stored via a network (see fig.3; page.8, ¶0094); transmitting the selected content from the server to the video display device in response to the transmission request and the viewing information from the video display device (see fig.3, el.218; page.8, ¶0094); receiving the selected content transmitted from the server by the video display device; and displaying the received selected content on the video display device (see fig.3, el.218; page.8, ¶0094 and see fig.14; page.14, ¶0134).
Ullah does not explicitly discloses generating viewing information including the number of views by the user of selected content selected by the user based on the received viewing history information in the video display device; wherein the selected content stored in the server is configured by two or more video parts for main programs respectively having stories related to each other and one or more video parts for advertisements, which are different from the video parts for main programs, wherein the video parts for main programs  are configured by one or more first video parts constituted of fixed video data whose story is not changed in accordance with the number of views of the selected content included in the viewing information transmitted from the video display device and one or more second video parts in which video data is changed so that the story is changed in accordance with the number of views and wherein the server selects one video data of a plurality of selectable video data as the video data of each of the one or more second video parts in accordance with the number of views when each of the one or more video parts for main programs is to be transmitted, and transmits the selected video data to the video display device.
Murakami discloses generating viewing information including the number of views by the user of selected content selected by the user based on the received viewing history information in the video display device (see fig.8; page.2, ¶0027, ¶0055); wherein the selected content stored in the server is configured by two or more video parts for main programs respectively having stories related to each other and one or more video parts for advertisements, which are different from the video parts for main programs (see fig.1-3; page.2, ¶0029, ¶0036-¶0038, ¶0050-¶0053).
Therefore, it would have been obvious to one of ordinarily skill in the art at the time of the invention was made to modify UIIah by the teaching of Murakami in order to insert a commercial(s) based on the viewing history information of the viewer, by which an effective commercial reflecting the preference of the viewer can be achieved. 
Ullah and Murakami  do not explicitly disclose wherein the video parts for main programs  are configured by one or more first video parts constituted of fixed video data whose story is not changed in accordance with the number of views of the selected content included in the viewing information transmitted from the video display device and one or more second video parts in which video data is changed so that the story is changed in accordance with the number of views and wherein the server selects one video data of a plurality of selectable video data as the video data of each of the one or more second video parts in accordance with the number of views when each of the one or more video parts for main programs is to be transmitted, and transmits the selected video data to the video display device.
Huntington discloses wherein the video parts for main programs  are configured by one or more first video parts constituted of fixed video data whose story is not changed in accordance with the number of views of the selected content included in the viewing information transmitted from the video display device and one or more second video parts in which video data is changed so that the story is changed in accordance with the number of views and wherein the server selects one video data of a plurality of selectable video data as the video data of each of the one or more second video parts so as to change the story of the main program in accordance with the number of views when each of the one or more video parts for main programs is to be transmitted (see fig.2-5; col.1,ll.65-col.2,ll.6; col.6,ll.45-col.7,ll.21; col.7,ll.61-col.8,ll.26 and col.8,ll.31-col.9,ll.35), and transmits the selected video data to the video display device (see fig.1-2; col.5,ll.12-15, col.6,ll.43-50).
Therefore, it would have been obvious to one of ordinarily skill in the art at the time of the invention was made to modify UIIah and Murakami by the teaching of Huntington in order to provide an optimum number of showing advertisement(s) by monitoring the number of times has been viewed by specific viewers.
As to Claim 6, UIIah further discloses wherein the viewing history information of the content is transmitted from the video display device to the mobile information terminal and stored in a memory of the mobile information terminal, and the viewing history information stored in the memory of the mobile information terminal is transmitted to the video display device in response to the request from the video display device (see fig.10; page.10, ¶0107).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8239886 B2 Savoor et al.
US 2010/0037255 A1 to Sheehan et al.
US 2006/0293955 A1 to Wilson et al.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-2723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424